Cowin, J.
(concurring). I agree that it has not been shown that the new statute is unconstitutional on its face. See, e.g., United States v. Salerno, 481 U.S. 739, 745 (1987) (“A facial challenge to a legislative Act is, of course, the most difficult challenge to mount successfully .... The fact that the [legislation] might operate unconstitutionally under some conceivable set of circumstances is insufficient to render it wholly invalid . . . ”). However, I believe that the statute sweeps too broadly as applied to individuals (or classes of individuals) who could not *443rationally be deemed a threat to vulnerable persons. Because the court does not acknowledge the existence of a liberty interest that might be affected by the dissemination of sex offender information to law enforcement authorities, see ante at 433 (as opposed to its acknowledgment of a liberty interest related to the registration requirement, see ante at 428), these potential plaintiffs are left in an anomalous position: they may attack the statute on a ground on which they are unlikely to prevail (registration), yet they are precluded from “as applied” challenges regarding that feature of the statute (dissemination of information to law enforcement authorities) that may genuinely affect them in a constitutionally impermissible manner.
It seems late in the day to contend that a government-inspired notice to the police department of an individual’s community that such individual is a “sex offender” — with all that implies insofar as the likelihood of official scrutiny of that person is concerned — does not implicate that individual’s right not to have his liberty infringed without due process. It is not police access to or knowledge of offenders’ registration data per se that offends liberty interests. To be sure, law enforcement agencies have access to information on convicted persons and conceivably could compile a data base on their own (although they are highly unlikely to do so). Rather, it is the dissemination to law enforcement officials of a government-endorsed list of persons who in the eyes of the State are at risk of reoffending that raises due process concerns. See Doe v. Attorney Gen., 426 Mass. 136, 144 (1997) (Doe [No. 3]) (statutory classification of individuals as sex offenders “implicitly announces that, in the eyes of the State, [these individuals] present[] a risk of committing a sex offense”).1 Dissemination of such data signals law enforcement officials to focus their attention on these persons simply because the Legislature has, as a general matter, labeled them public dangers.
I distinguish between registration and dissemination because *444the objectionable features of registration have been removed in the current version of the statute. The present registration requirements are not burdensome in terms of the difficulty of compliance; and they result in an accumulation of data by law enforcement officials that exists even without this new source and is permissible as an initial effort by the government to deal with this problem. Although the statute may be too broad in terms of who is required to register, the innocuousness of registration renders that step facially valid. Thus, acknowledging the existence of a liberty interest in this aspect, as the court does, is of little significance because in my view it is unlikely that individuals will prevail on as-applied challenges to registration. Challenges to the dissemination of information to law enforcement authorities stand on a different footing.
Therefore, the recognition that automatic dissemination of the information in question to law enforcement authorities implicates liberty interests is not of merely academic concern. It is the foundation that is required in order to permit challenges to the statute as it applies to those who cannot constitutionally be made subject to its terms. There will be such persons. It has been estimated that the statute presently applies to 13,000 to 16,000 people. See ante at 430 n.20. The statute includes offenses “whose seriousness we well recognize” as well as those where the risk of reoffense “may be minimal and the present danger of [the offender] to children not significant.” Doe v. Attorney Gen., 430 Mass. 155, 164, 165 (1999) (Doe [No. 5]). For example, the offense of rape and abuse of a child, G. L. c. 265, § 23, and an attempt to commit this offense, may include individuals involved in consensual sexual experimentation with teenage peers. See, e.g., Doe (No. 5), supra at 164 (discussing G. L. c. 265, § 23).2
These persons may well present no danger to the public or *445risk of committing another offense. While the Legislature is justified in providing for the dissemination of registration data to law enforcement authorities when the persons the Legislature seeks to regulate may be dangerous and at risk of committing another offense, it is not justified in doing so with respect to those persons who neither the Legislature nor the board could rationally find present a threat to vulnerable persons. See Doe (No. 3), supra at 149 (Fried, J., concurring), citing Opinion of the Justices, 423 Mass. 1201, 1224-1225 (1996) (persons can be regulated only after weighing “the kind and severity of the regulatory imposition, the kind and severity of the danger sought to be averted, and the aptness of the fit between the remedial measure and the danger to be averted”). Accordingly, the requirement that the board transmit registration data to law enforcement authorities may be unconstitutional as it applies to certain individuals or classes. Such persons should have the right to challenge the process ab initia. They cannot be required to defer their objection until an administrative agency declares them nondangerous and relieves them of the obligation to register. By that time, the information has been provided to law enforcement agencies and the damage has been done. But under the court’s approach, they will be unable to mount this challenge because they are deemed to have no protected interest in whether the police receive the information in question.
I would hold that the statute, while facially valid, may be susceptible to “as applied” challenges which individuals would have standing to bring based on their constitutional right not to have their liberty infringed by indiscriminate identification of them to the police as “sex offenders.”

The court appears to conclude that because there is no public disclosure at this point, there is no branding of offenders as public dangers, ante at 436; however, the “statutory branding” that concerned us in Doe v. Attorney Gen., 426 Mass. 136, 144 (1997) (Doe [No. 3]), occurs when the Legislature labels persons convicted of certain offenses as “sex offenders.”


In Doe v. Attorney Gen., 430 Mass. 155, 164 (1999) (Doe [No. 5]), we noted that the crime of rape of a child, G. L. c. 265, § 23, includes very serious offenses, for which regulations, including registration as a sex offender, without a prior dangerousness hearing could be justified. We also noted, however, that the crime includes “acts such as sexual experimentation among underage peers and consensual sexual activity between teenagers (commonly referred to as statutory rape).” Id. With respect to these cases, we stated that the “interest in protecting children from recidivist sex offenders might not be *445sufficiently urgent” to justify registration. Id. Because we could not presume that every person convicted under G. L. c. 265, § 23, would pose the same threat of danger or risk of reoffense, we held that the category of rape of a child under G. L. c. 265, § 23, did not “adequately specify offenders by risk” as to warrant registration, as it existed at that time, of every person convicted under the statute. Id. at 165.